Title: To Benjamin Franklin from James Hutton, 16 August 1778
From: Hutton, James
To: Franklin, Benjamin


My dear old Friend
Zeist. Aug. 16. 1778
The mariage of one of the loveliest men in the world to as lovely a Woman, both of whom look upon me as their own and I them as my own, has brought me to Holland. I do not remember whether I ever mentioned to you a friend who in your time was Sub Preceptor to the P. of Wales, a Mr. de Salgas. This is the name of the man and his Lady was widow of a rich Mr. Bicker [and] Daughter of Mr. Boreel formerly Embassadour to us from Holland. These dear people were expected over in England this Summer: they were married last Sunday at Amsterdam, but instead of going to England, they go to Switzerland and Nice on account of the Health of a fine Child of the Lady. I had never seen the Lady, but have had many Letters of friendship from her, and as she can not come to England till next year, I could not wait till then as perhaps I may not be alive to that time. So I arrived here in Holland last Tuesday at 8 in the morning. Shall stay with them till they set out and then return to England: or rather go with them as far as Brussels perhaps, and then go to England from thence. I lay at the Hague at the Sister’s of my Daughters [Daughter’s], for so the new married Lady will be called. From the Hague I came to the new married people at Amsterdam the next day Aug. 12. The 13th. I spent in Amsterdam. The 14th I came to Mr. Boreel’s House the Brother of the Bride, near Zeist, at which place I write this, at 5 in the morning. Shall return by and by to Mr. Boreels and then go with my Son and Daughter. I passd the night at Mr. Boreels and dined there yesterday, spent the afternoon and night here and go by and by to dinner to Mr. Boreels where I hope to find my Son and Daughter. I lodge here at the Revd. Mr. Seyffert’s Minister at Zeist to whom I desired you to send the Passport for our Vessel going to Labradore. By some fatality it never came to hand and our Vessel is gone without that mark of your Love and kindness to me which I make not the least Doubt of. If it should be taken our poor people will perish with hunger very probably and there are 22 of them there whose main and almost whole Dependance is on the food we send them from England, from year to year. I sent you twice the Description of the Vessel. As you know the tender personal friendship and Love I ever had and ever will have for you, I am certain it is owing to any thing else rather than unwillingness to do me a pleasure.
If you recollect there was a French Officer taken with General Lee, who had been imprisoned and illused about whom I spoke to you, whose Father waited on you to try to get him exchanged. With this Gent. I corresponded while in Prison, and tried by Representations repeated and even teazing to our Ministry, that He might be exchanged or at Liberty on Parole not to serve till exchanged, but all without effect. 4. or 5 days before I set out, He wrote me word He had broke Prison, of which I was most glad. He came to me and I hope he is got to France. I should be vex’d if He was retaken. His Intention was to go to Deal to a Smuggler’s and thence run over in the night. I was glad that He was free and that I …
My dearest Friend you and I have pleasures that many do not take, we try to serve mankind, in their Distresses. I always found you such, and honour your heart for it.
I wish to hear whether this Mr. Gaiault de Boisbertrand is got safe over to France. D’Antic is his particular friend and so is Court de Gebelin.
Any Letter to me sent directed thus, chez Madame Fagel neè Boreel a la Haye will find me surely and will not be open’d at our office. The Lady will take care of any such Letter.
We have some of our people going soon to Bethlehem, if they can get thither; I wish I could get your Passport for them. Their Names that I know of are, as already fixed, the Revd. Mr. Reichel and his wife, Mr. de Marshall and his Lady and Daughter and a Miss Watteville, Grand Daughter of Count Zinzendorffe and 3. or 4 single Brethren. Mr. Reichel goes on a Visit, but the rest intend staying there. Mr. de Marshall was chief of our North Carolina settlement and I suppose returns thither. As there is nothing upon Earth that I could do with any kind of Propriety, which I should decline doing [at yo]ur Request, I am persuaded you will not [disapprove?] this Request, if you can grant it with Propriety. Sir John and Dr. Ingershausen were well when I left London, and Dolly too. The same good Girl you ever knew her.
I beg my Compliments to my kind Landlord, Mr. de Chaumont and his Family, and to all my friends near you. I am with great Respect and attachment your most obliged and most affectionate
James Hutton
If you can give me such a Passport I wish you could do it soon and if sent to that Lady at the Hague will come certainly safe. Perhaps at your Request Mr de Sartine would give you also a Similar Pass.

  To Doctor Franklin
 
Endorsed: M. Hutton wants Passports Augt. 16. 1778.
